Exhibit 10.2

MUTUAL AGREEMENT

AGREEMENT made as of this 7th day of October, 2011 (the “Effective Date”), by
and between The AES Corporation, a Delaware corporation (the “Company”), and
Andres Gluski (the “Executive”).

WHEREAS, the Company and the Executive entered into an Employment Agreement
dated as of December 29, 2008; and

WHEREAS, the Company and the Executive now mutually agree and deem it desirable
to terminate the Employment Agreement without further obligations under the
Employment Agreement on the part of either the Company or the Executive.

NOW THEREFORE, the Company and the Executive, in consideration of their
respective covenants and agreements herein contained and intending to be legally
bound thereby, agree as follows:

1. As of the Effective Date, the Employment Agreement shall be void and without
effect, notwithstanding any contrary terms, conditions, or requirements set out
within the Employment Agreement. Accordingly, the Company and the Executive
mutually discharge each other from any additional or future obligations under
the terms of the Employment Agreement.

2. This Agreement sets forth the entire agreement of the Company and the
Executive in respect of the subject matter contained herein and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of either party hereto; and any prior agreement of the Company
and the Executive, in respect of the subject matter contained herein, is hereby
terminated and cancelled.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

EXECUTIVE     THE AES CORPORATION

LOGO [g250893ex10_2a.jpg]

    By:  

LOGO [g250893ex10_2b.jpg]

Andres Gluski       Name: Rita Trehan       Title: Vice President, Human
Resources & Internal Communications